Per Curiam : We have thoroughly examined the record in this ease, and carefully considered the printed arguments filed on behalf of the different parties, and have thereupon determined that the judgment of the Appellate Court shall be affirmed. The foregoing opinion is approved and adopted as a sufficiently accurate expression of our views upon the questions arising upon the record. Our statute gives the form of an acknowledgment of deeds, which it declares shall be sufficient, and it requires the officer to subscribe his name to the certificate, (Rev. Stat. 1874, chap. 30, sec. 26, entitled “Conveyances,”) and the only safe rule is to require this in all cases of statutory acknowledgments. Marston v. Bradshaw, 18 Mich. 81, and same case in 100 Am. Dec. 152. See, also, Freeman’s note to Livingston v. Kettle, 41 Am. Dec. 173, under the head of “Signing and sealing by officer. ” Under the facts of this case, even the answer of Abram Wilson, made under oath, pursuant to a prayer of the bill, could not be read in evidence against his co-defendant, Boozel. (Rust et al. v. Mansfield et al. 25 Ill. 336.) To allow his default to have an effect which his answer under oath cbuld not have, would be contrary to all principle. The decree pro confesso against him can affect no one else, because it is not alleged in the bill, that, in any view, he has a present interest in the property that can be affected by the decree. The theory of the bill is, that, in equity, the property is that of O. J. Wilson, while the answer of Boozel claims that it is his. Abram Wilson was a mere conduit through which the title passed. The fact that the evidence as to the consideration of the $1000 note given by 0. J. Wilson to John T. Wilson was given orally before the trial court, is a material circumstance to be considered in a case like the present. The court can determine much, from the appearance and manner of the witness While testifying, as to his candor; and if John T. Wilson testified the truth, his note is bona fide, and he stands on an equal footing with other creditors. The judgment is affirmed. Judgment affirmed. Mr. Justice Baker, having passed upon this case in the Appellate Court, took no part in its decision here.